           Case 5:20-cv-01136-R Document 14 Filed 12/16/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

AMY GUSTAFSON,                                   )
                                                 )
             Plaintiff,                          )
                                                 )
vs.                                              )       Case No. CIV-20-1136-R
                                                 )
ALLSTATE VEHICLE AND                             )
PROPERTY INSURANCE COMPANY                       )
                                                 )
             Defendant.                          )

                             ENTRY OF APPEARANCE

      To the Clerk of this Court and all parties of record:

      1.     Please enter my appearance as counsel in this case for the Plaintiff,

             Amy Gustafson.

      2.     I certify that I am admitted to practice in this Court.

      3.     I am registered in this Court’s Electronic Case Filing System.


                                                         Respectfully submitted,


                                                            s/JIM BUXTON
                                                         Jim Buxton, OBA #19057
                                                         BUXTON LAW GROUP
                                                         1923 N. Classen Blvd.
                                                         Oklahoma City, OK 73106
                                                         (405) 604-5577 – Telephone
                                                         (405) 604-5578 – Facsimile
                                                         jim@buxtonlawgroup.com
                                                         Attorney for Plaintiff




                                             1
          Case 5:20-cv-01136-R Document 14 Filed 12/16/20 Page 2 of 2



                             CERTIFICATE OF SERVICE

        This is to certify that on the 16th day of December 2020, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants:

       Jerry D. Noblin, Jr.
       TOMILNSON McKINSTRY P.C.
       Two Leadership Square, Suite 450
       211 North Robinson Ave.
       Oklahoma City, OK 73102
       Telephone: (405) 606-3359
       Facsimile: (877) 917-1559
       jerry@tmoklaw.com
       Attorney for Defendant

       Zachary K. Housel
       MANSELL, ENGEL & COLE
       204 North Robinson Ave., 21st Floor
       Oklahoma City, OK 73102
       Telephone: (405) 232-4100
       Facsimile: (405) 232-4140
       zhousel@meclaw.net
       Attorneys for Plaintiff

       Simone Fulmer
       Harrison C. Lujan
       Jacob L. Rowe
       Andrea R. Rust
       FULMNER SILL PLLC
       1101 N. Broadway Ave., Suite 102
       Oklahoma City, OK 73103
       Telephone: (405) 510-0077
       Facsimile: (800) 978-1345
       sfulmner@fulmnersill.com
       hlujan@fulmnersill.com
       jrowe@fulmnersill.com
       arust@fulmnersill.com

                                                                 s/ JIM BUXTON




                                              2
